Citation Nr: 0507086	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a post-surgical 
cyst of the left sinus.

4.  Entitlement to service connection for hair loss, 
including due to an undiagnosed illness.

5.  Entitlement to service connection for night sweats, 
including due to an undiagnosed illness.

6.  Entitlement to service connection for flu-like symptoms, 
including due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to June 1991, 
including service in Southwest Asia during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota which denied the veteran's claims 
of entitlement to service connection for tension headaches; 
chronic sinusitis and a post-surgical cyst of the left sinus; 
and several disabilities (joint pain, hair loss,
night sweats and flu-like symptoms) claimed as due to 
undiagnosed illness.


The RO decision also granted service connection for fatigue 
as being due to an undiagnosed illness; a 10 percent 
disability rating was assigned.

The veteran indicated in his October 2003 substantive appeal 
(VA Form 9) that he wished to appeal all issues except for 
entitlement to service connection for joint pain and 
entitlement to an increased disability rating for service-
connected fatigue.    Therefore, those two issues are not in 
appellate status. See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his tension headaches, chronic 
sinusitis, post-surgical cyst of the left sinus, hair loss, 
night sweats and flu-like systems are the result of his 
involuntary ingestion of anti-nerve agent pills and 
vaccinations in service.  
The veteran also appears to be contending that his hair loss 
is due to high heat conditions, poor sanitary conditions and 
exposure to depleted uranium, and that his chronic sinusitis 
and post-surgical left sinus cyst are due to inhalation of 
wind-driven sand particles in the Persian Gulf, exposure to 
ruptured petroleum pipelines and chemical exposure from 
burning oil well fires, solvents and chemical warfare agents.  
The RO adjudicated the latter three claims based on the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which 
are intended to assist Persian Gulf veterans with symptoms 
such as those described by the veteran but with no 
identifiable disease entity to account for them. 

Reasons for remand

(i.)  Inadequate notice

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in February 2002, 
that letter did not satisfy the requirements of the VCAA for 
a number of reasons.  

First, the February 2002 VCAA letter informed the veteran 
that in order to establish service connection he needed 
"evidence that exhibits objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses which may be manifestations of an undiagnosed 
illness."  However, the veteran did not specifically ask for 
consideration of service connection under 38 C.F.R. § 3.317 
in his initial claim filed in February 2002, and his claims 
encompass contentions other than those which are covered by 
the Persian Gulf regulation, 38 C.F.R. § 3.317. 
The February 2002 letter did not detail the general 
evidentiary requirements pertaining to  service connection 
pursuant to 38 C.F.R. § 3.303 or advise the veteran as to any 
additional information and evidence needed to substantiate 
and complete his claims.  Cf. Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) [the existence of regulations pertaining to 
causation of a particular disease does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation].  

Second, and crucially, the letter did not advise the veteran 
of which part, if any, of the additional evidence was to be 
provided by the veteran and which part, if any, VA would 
attempt to obtain on behalf of the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

(ii.)  Treatment records

In his initial claim for benefits in February 2002, the 
veteran indicated that he received treatment for his post-
surgical left sinus cyst from Dr. T.E. at the Olmsted Medical 
Center in Rochester, Minnesota and treatment for night sweats 
from Dr. W. in Williamsport, Pennsylvania.  Furthermore, 
during his March 2002 VA examination, the veteran indicated 
that he was receiving treatment at the Mayo Clinic in 
Rochester, Minnesota.  The RO has not attempted to associate 
these records with the veteran's claims folder.  The Board 
believes that before additional action is taken on these 
claims, the missing medical records should be obtained an 
associated with the record.  

(iii.)  Hearing request

The veteran indicated in his substantive appeal (VA Form 9) 
dated in October 2003 that he would like to have a personal 
hearing.  However, in a statement dated in February  2004, 
the veteran indicated that he was employed as a Federal Air 
Marshal and was in Chicago, Illinois, rather than at his home 
in Minnesota, most of the week.  The veteran indicated that 
he therefore would not be able to appear before the Board.  
He asked for his representative to appear on his behalf.

The veteran has a right to a personal hearing before a 
Veterans Law Judge.  
See 38 C.F.R. § 20.700(a) (2004).  A hearing is designed to 
elicit the veteran's testimony, not contentions of his 
representative.  See 38 C.F.R. § 20.700(b).  

The Board wishes to make it clear that although personal 
hearings are usually conducted at the RO which is located in 
the veteran's home state, this is because such arrangement is 
ordinarily the most convenient for the claimant.  The place 
of a personal hearing is not limited to the RO having 
original jurisdiction over a claim.  

The agency of original jurisdiction should therefore 
ascertain whether the veteran still desires a personal 
hearing in regards to his claims, and should offer the option 
of having the veteran appear for a hearing at the Chicago RO.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA must assure that all notice and 
development required by the VCAA has 
been accomplished, in particular 
notifying the veteran of the 
evidentiary requirements for service 
connection claims in general, as well 
as the kinds of evidence he needs to 
submit and that which will be obtained 
by VA.

2.	VBA should request that the veteran 
identify any relevant medical 
examination and treatment records 
pertinent to his service connection 
claims.  VBA should take appropriate 
steps to secure any medical treatment 
records so identified and associate 
them with the veteran's VA claims 
folder, to include all records from 
Dr. T.E. at the Olmsted Medical Center 
in Rochester, Minnesota; Dr. W. in 
Williamsport, Pennsylvania; and the 
Mayo Clinic in Rochester, Minnesota.  

3.	VBA should also ascertain whether the 
veteran wants a personal hearing in 
regards to his claims.  If so, a 
hearing should be scheduled.  The 
veteran should be afforded the 
opportunity to appear at the Chicago 
RO if he so desires.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




